             Case 2:18-cv-04944-PBT Document 25 Filed 02/12/20 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL ERBY,                                    :
on behalf of himself and all                     :
others similarly situated,                       :
                                                 :
                   Plaintiff,                    :
                                                 :
v.                                               :       CASE NO. 2:18-cv-04944-PBT
                                                 :
ALLSTATE FIRE & CASUALTY                         :
INSURANCE COMPANY
                                                 :
                   Defendant.                    :
                                                 :

                            NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendant, Allstate Fire & Casualty Insurance Company (“Allstate”) hereby submits this

Notice of Supplemental Authority in support of its January 21, 2020 Motion for Reconsideration

of the Court’s Order Denying Allstate’s Motion to Dismiss Plaintiff’s Unfair Trade Practices

Consumer Protection Law Claim (“UTPCPL”), as follows:

        1.         Allstate offers the attached decision issued on February 7, 2020 by the Pennsylvania

Superior Court in Wenk v. State Farm Fire and Casualty Company, et al., No. 1284 WDA 2018,

2020 Pa. Super. LEXIS 86 (Pa. Super. Feb. 7, 2020), as supplemental authority in support of its

Motion for Reconsideration of the Court’s Order Denying Allstate’s Motion to Dismiss Plaintiff’s

UTPCPL Claim (ECF No. 23 ) (A copy of the opinion is attached hereto as Exhibit A).

        2.         The Wenk case involved claims by plaintiffs Jeffrey and Lee Ann Wenk that their

homeowners’ insurer, State Farm, acted in bad faith and violated the UTPCPL in the handling of

their property damage claim.

        3.         The Wenks presented an insurance claim to State Farm after a contractor

contaminated their home with gasoline.



LEGAL\44794330\1
             Case 2:18-cv-04944-PBT Document 25 Filed 02/12/20 Page 2 of 4



        4.       The Wenks alleged deceptive and misleading conduct by State Farm during the

handling of the claim, including misrepresentations to the insureds that their home was structurally

sound when it was not.

        5.       The trial court found in favor of State Farm and against the Wenks on their

UTPCPL claim noting that claims under the statute are “not amenable to claims which are, in

substance, principally assertions of inappropriate claims handling by insurance companies,

because claims handling is not a consumer transaction of the nature intended to be protected by

under the [UTPCPL].” Ex. A, at *21-22.

        6.       The trial court held that the UTPCPL applies to consumer transactions, which are

statutorily defined and the handling of an insurance claim does not meet the statutory definition.

Id. at *24.

        7.       On appeal, the Pennsylvania Superior Court was asked to determine whether an

insurance company’s handling of a claim is the type of consumer transaction intended to be

protected under the UTPCPL.

        8.       The Wenk Court affirmed the ruling of the trial court and held as a matter of law

that “[t]he UTPCPL applies to the sale of an insurance policy, it does not apply to the handling of

insurance claims, as alleged herein.” Id. at *20.

        9.       The Wenk Court relied upon the case of Neustein v. Government Employees

Insurance Co., 2018 WL 6603640 (W.D. Pa. Nov. 29, 2018), which held that the UTPCPL only

applies to an insurer’s pre-formation conduct and that Pennsylvania’s bad faith statute (42 Pa. C.S.

§ 8371) provides the exclusive statutory remedy applicable to claims handling. Id.


Dated: 2/12/20                                          Respectfully submitted,

                                                        COZEN O’CONNOR

                                                    2
Case 2:18-cv-04944-PBT Document 25 Filed 02/12/20 Page 3 of 4



                             By:   /s/ Katharine Mooney
                                   KATHARINE MOONEY
                                   One Liberty Place
                                   1650 Market Street, Suite 2800
                                   Philadelphia, PA 19103
                                   (215) 665-2016
                                   kmooney@cozen.com

                                   Peter J. Valeta (pro hac vice)
                                   Wendy N. Enerson (pro hac vice)
                                   123 N. Wacker Drive, Suite 1800
                                   Chicago, IL 60606
                                   (312) 474-7895 (PJV)
                                   (312) 382-3162 (WNE)
                                   pvaleta@cozen.com
                                   wenerson@cozen.com

                                   Attorneys for Defendant,
                                   Allstate Fire & Casualty Insurance
                                   Company




                              3
          Case 2:18-cv-04944-PBT Document 25 Filed 02/12/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE



     I, Katharine Mooney, Esquire, hereby certify on February 12, 2020, I caused a true and

correct copy of the foregoing Notice of Supplemental Authority to be served upon all counsel of

record via the Clerk of Court by using the CM/ECF system, which will automatically send email

notification of such filing to all counsel of record for the parties.

                                                   By: /s/ Katharine Mooney
                                                   KATHARINE MOONEY
                                                   One Liberty Place
                                                   1650 Market Street, Suite 2800
                                                   Philadelphia, PA 19103
                                                   (215) 665-2016
                                                   kmooney@cozen.com

                                                   Peter J. Valeta (pro hac vice)
                                                   Wendy N. Enerson (pro hac vice)
                                                   123 N. Wacker Drive, Suite 1800
                                                   Chicago, IL 60606
                                                   (312) 474-7895 (PJV)
                                                   (312) 382-3162 (WNE)
                                                   pvaleta@cozen.com
                                                   wenerson@cozen.com

                                                   Attorneys for Defendant,
                                                   Allstate Fire & Casualty Insurance
                                                   Company
